Detailed Action
	This action is responsive to an original application filed on 3/3/2020. 
	Claims 1-2 and 4-6 are currently pending.  Claim 3 is cancelled.  Claims 1 and 6 are independent claims.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on January 6, 2022 is acknowledged.  Five pages of amended claims, one page of amended abstract, and one page of amended drawings were received on 1/6/2022.  The abstract and drawings are amended such that they are no longer objected to.  Claims 1-2 and 4-6 have been amended, and Claim 3 has been cancelled.  The amended claims are reviewed and are no longer objected to.  Furthermore, the amended claims are no longer rejected under 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0071142 A1 to Pohorecki (“Pohorecki”) in view of US Patent 6,755,361 to Danielson et al. (“Danielson”). 
As to Claim 1, Pohorecki discloses an irrigation stand assembly (Fig. 1 #10 “pressure washing apparatus”) having a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being supportable by a stand (See Annotated Fig. 1) to facilitate said spray nozzle to be aligned with a ground surface for irrigation (See Fig. 1 and Paragraph 0005, it is understood that the spray nozzle can be aligned with a ground surface to spray a portion of the ground surface including in instances where a portion of the ground being sprayed is on a higher elevation than where the stand is located.  Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion of the ground surface), said assembly comprising: 
a handle (See Annotated Fig. 1) having a first portion (See Annotated Fig. 1)  and a second portion (See Annotated Fig. 1), the first portion slidably engaging the second portion (See Annotated Fig. 1) such that said handle has a telescopically adjustable length (Paragraphs 0046 and 0066); 
a grip (See Annotated Fig. 1) being positioned around said second portion for enhancing gripping said handle (Paragraph 0067), said grip extending from an upper end of said second portion of said handle toward said first portion of said handle (See Annotated Fig. 1), said grip having an outer surface (See Annotated Fig. 3), said outer surface having a plurality of finger indentations thereon for accommodating a user's fingers when said grip is gripped (See Annotated Fig. 3, #28 appears to have indentations for accommodating a user’s fingers); 
a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being coupled to said handle (See Annotated Fig. 1), said spray nozzle being positioned on said first portion (See Annotated Fig. 1), said spray nozzle 
a valve (Fig. 3 the valve comprising #30 “manually operated trigger” and a valve component that is understood to be connected to #30) being movably coupled to said spray nozzle (See Annotated Fig. 1), said valve being in fluid communication with said input and said output (See Annotated Fig. 3), said valve being positionable in an open condition for passing fluid therethrough (Paragraph 0067, it is understood that the trigger can be placed in an open condition when the trigger is pushed to allow water to pass through), said valve being positionable in a closed condition for inhibiting fluid from passing therethrough (Paragraph 0067, it is understood that the trigger is placed in a closed condition when the trigger is not pushed to prevent water from passing through); and 
a stand (See Annotated Fig. 1) being vertically orientable on a support surface (See Annotated Fig. 1, Paragraph 0070 “ground surface”), said stand releasably engaging said handle for retaining said handle in an upright position (See Fig. 1 and Fig. 18, Paragraph 0125) having said spray nozzle being positioned on the support surface (See Annotated Fig. 1, it is understood that the spray nozzle can be positioned on a portion of a ground surface that the assembly is supported on, including in instances where a portion of the ground surface being sprayed is inclined and on a higher elevation than where the stand is located) wherein said spray nozzle is configured to irrigate the support surface without requiring the user to bend over (Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of 
a base (Fig. 1 #50 “lower base end”) having a first end (See Annotated Fig. 1) and a second end (See Annotated Fig. 1), said base being elongated between said first end of said base and said second end of said base (See Annotated Fig. 1, a length of the base between the first end and second end appears to be greater than a height of the base, therefore the base is elongated) said base being positionable on the support surface (Paragraph 0070); 
an upright being coupled to said base (See Annotated Fig. 1, the upright consisting of #18 “tube members”), said upright being centrally positioned between said first end and said second end (See Annotated Fig. 1), said upright being oriented to extend along a perpendicular axis with respect to an axis extending through said first end and said second end of said base (See Annotated Fig. 1), said upright having a distal end (See Annotated Fig. 1) with respect to said base, and
a coupler (See Annotated Fig. 1 and Fig. 18 #50 “swivel connection”) being coupled to said distal end of said upright (See Annotated Fig. 1) such that said coupler is laterally offset from a central longitudinal axis of said upright (See Annotated Fig. 1-Detail) wherein coupling of said handle to said coupler is configured to urge said upright to tilt in a direction of said coupler (See Annotated Fig. 1 and Annotated Fig. 18, the coupler can swivel on the upright per Paragraph 0125, the coupler and handle are configured such that if the handle is coupled to the coupler when the handle is facing a direction opposite of what is shown in Annotated Fig. 1, a force can be applied on the upright via a person holding the handle and/or by another person moving the coupler while holding the upright in a lowered position such that it moves in the same direction that the coupler is laterally offset towards as the handle moves at an angle or completely falls over) whereby said spray nozzle is configured to rest on the support surface (See Annotated Fig. 1, the spray nozzle is configured relative to the coupler such that it can rest 
Regarding Claim 1, Pohorecki does not specifically disclose said spray nozzle being oriented to extend along an axis being oriented perpendicular to an axis extending through said first portion and said second portion of said handle.
However, Danielson discloses a spray nozzle (Figs. 1-6 #10 “spray apparatus”) used for irrigation (Per Col. 3 Lines 8-11 water can be sprayed and Merriam Webster defines irrigating as supplying with water by artificial means), wherein the spray nozzle is oriented to extend along an axis being oriented perpendicular to an axis extending through a first portion and a second portion of a handle (See Annotated See Fig. 3, Per Col. 5 Lines 1-6 it is understood that the spray nozzle can be bent such that it is perpendicular to the axis extending through the first portion and second portion of the handle).
Danielson discloses that utilizing the disclosed spray nozzle allows for orientation of sprayed fluid to a desired location depending on how the spray nozzle is bent (Col. 2 Lines 15-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Pohorecki to use the spray nozzle of Danielson as the nozzle outlet member, as doing so would allow a user to orient the spray nozzle such that fluid is sprayed in a particular direction towards a specific target area of a surface, including a direction perpendicular to an axis extending through said first portion and said second portion of said handle.    
As to Claim 2, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 1 above, Pohorecki further discloses wherein said first portion of said handle has a lower end (See Annotated Fig. 1) and said input comprises a female hose coupling (See Annotated Fig. 3 and Paragraph 0100, the input at #32 is understood to be a quick connection that has a female coupling attached to a male coupling).  Furthermore, Danielson further discloses said spray nozzle having an 
As to Claim 4, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 1 above, Pohorecki further discloses said coupler having a slot (See Annotated Fig. 18) therein for insertably receiving said second portion of said handle (See Annotated Fig. 1) when said base is positioned on the support surface (See Annotated Fig. 1 and Paragraph 0070), said coupler having a first portion (See Annotated Fig. 18) and a second portion (See Annotated Fig. 18), the first portion of the coupler being biased toward the second portion of the coupler (See Annotated Fig. 18) to define the slot (See Annotated Fig. 18) extending therebetween.
As to Claim 5, in reference to the assembly of Pohorecki modified by the nozzle of Danielson as applied to Claim 4 above, Pohorecki further discloses coupler having a lower edge (See Annotated Fig. 18), said lower edge being coupled to said distal end of said second portion of said handle (See Annotated Fig. 1) having said slot extending along a line being oriented at an angle with said perpendicular axis associated with said upright (See Annotated Fig. 1) thereby facilitating said coupler to retain said handle at an angle with respect to said upright (See Annotated Fig. 1).
As to Claim 6, Pohorecki discloses an irrigation stand assembly (Fig. 1 #10 “pressure washing apparatus”) having a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being supportable by a stand (See Annotated Fig. 1) to facilitate said spray nozzle to be aligned with a ground surface for irrigation (See Fig. 
a handle (See Annotated Fig. 1) having a first portion (See Annotated Fig. 1) and a second portion (See Annotated Fig. 1) said first portion of said handle slidably engaging said second portion of said handle (See Annotated Fig. 1) such that said handle has a telescopically adjustable length (Paragraphs 0046 and 0066), said first portion having a lower end (See Annotated Fig. 1), said second portion having an upper end (See Annotated Fig. 1); 
a grip (See Annotated Fig. 1) being positioned around said second portion for enhancing gripping said handle (Paragraph 0067), said grip extending from said upper end toward said first portion (See Annotated Fig. 1), said grip having an outer surface (See Annotated Fig. 3), said outer surface having a plurality of finger indentations thereon for accommodating a user's fingers when said grip is gripped (See Annotated Fig. 3, #28 appears to have indentations for accommodating a user’s fingers); 
a spray nozzle (See Annotated Fig. 1, the spray nozzle including #46 “nozzle outlet member”, #42 “hose” that extends to #46, and #26 “control section”) being coupled to said handle (See Annotated Fig. 1), said spray nozzle being positioned on said first portion (See Annotated Fig. 1), said spray nozzle having an input (See Annotated Fig. 1) and an output (See Annotated Fig. 1), said input being fluidly attachable to a fluid source (Fig. 1 #34 “water supply line”) wherein said spray nozzle is configured to receive a fluid (Paragraph 0068 “water”), said output being in fluid communication with said input (See Annotated Fig. 1) wherein said output is configured to spray the fluid for irrigation (Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with 
a valve (Fig. 3 the valve comprising #30 “manually operated trigger” and a valve component that is understood to be connected to #30) being movably coupled to said spray nozzle (See Annotated Fig. 1), said valve being in fluid communication with said input and said output (See Annotated Fig. 3), said valve being positionable in an open condition for passing fluid therethrough (Paragraph 0067, it is understood that the trigger can be placed in an open condition when the trigger is pushed to allow water to pass through), said valve being positionable in a closed condition for inhibiting fluid from passing therethrough (Paragraph 0067, it is understood that the trigger is placed in a closed condition when the trigger is not pushed to prevent water from passing through), said valve including a knob (Fig. 3 #30 “manually operated trigger” which is a rounded handle that is the equivalent of a knob) being rotatably positioned on said outer wall of said spray nozzle (See Annotated Fig. 3, it is understood that when the trigger is pulled it rotates) wherein said knob is configured to be manipulated by the user for turning the fluid on and off (Paragraph 0067); and 
a stand (See Annotated Fig. 1) being vertically orientable on a support surface (See Annotated Fig. 1, Paragraph 0070 “ground surface”), said stand releasably engaging said handle for retaining said handle in an upright position (See Fig. 1 and Fig. 18, Paragraph 0125) having said spray nozzle being positioned on the support surface (See Annotated Fig. 1, it is understood that the spray nozzle can be positioned on a portion of a ground surface that the assembly is supported on, including in instances where a portion of the ground being sprayed is on a higher elevation than where the stand is located) wherein said spray nozzle is configured to irrigate the support surface without requiring the user to bend over(Per Paragraphs 0068-0069 the fluid used for washing is water thus the act of washing a portion of a ground surface with the pressure washing apparatus is also an act of irrigating the portion 
a base (Fig. 1 #50 “lower base end”) having a first end  (See Annotated Fig. 1) and a second end (See Annotated Fig. 1), said base being positionable on the support surface (Paragraph 0070); 
an upright being coupled to said base (See Annotated Fig. 1, the upright consisting of #18 “tube members”), said upright being centrally positioned between said first end and said second end (See Annotated Fig. 1), said upright being oriented to extend along a perpendicular axis with respect to an axis extending through said first end and said second end of said base (See Annotated Fig. 1), said upright having a distal end (See Annotated Fig. 1) with respect to said base; and 
a coupler (See Annotated Fig. 1 and Fig. 18 #50 “swivel connection”) being coupled to said distal end of said upright (See Annotated Fig. 1), such that said coupler is laterally offset from a central longitudinal axis of said upright (See Annotated Fig. 1-Detail) wherein coupling of said handle to said coupler is configured to urge said upright to tilt in a direction of said coupler (See Annotated Fig. 1 and Annotated Fig. 18, the coupler can swivel on the upright per Paragraph 0125, the coupler and handle are configured such that if the handle is coupled to the coupler when the handle is facing a direction opposite of what is shown in Annotated Fig. 1, a force can be applied on the upright via a person holding the handle and/or by another person moving the coupler while holding the upright in a lowered position such that it moves in the same direction that the coupler is laterally offset towards as the handle moves at an angle or completely falls over) whereby said spray nozzle is configured to rest on the support surface (See Annotated Fig. 1, the spray nozzle is configured relative to the coupler such that it can rest on the support surface if the support surface is a hill, or rest on a flat support surface if the 
Regarding Claim 6, Pohorecki does not specifically disclose said spray nozzle being oriented to extend along an axis being oriented perpendicular to an axis extending through said first portion and said second portion of said handle, said spray nozzle having an outer wall extending between said input and said output, said outer wall flaring outwardly adjacent to said output, said output comprising a venturi wherein said output is configured to spray the fluid outwardly therefrom, and said outer wall being coupled to said lower end of said first portion of said handle.
However, Danielson discloses a spray nozzle (Figs. 1-6 #10 “spray apparatus”) used for irrigation (Per Col. 3 Lines 8-11 water can be sprayed and Merriam Webster defines irrigating as supplying with water by artificial means), wherein the spray nozzle is oriented to extend along an axis being oriented perpendicular to an axis extending through a first portion and a second portion of a handle (See Annotated See Fig. 3, Per Col. 5 Lines 1-6 it is understood that the spray nozzle can be bent such that it is perpendicular to the axis extending through the first portion and second portion of the handle), said spray nozzle having an outer wall (See Annotated Fig. 3) extending between an input and an output (See 
	Danielson discloses that utilizing the disclosed spray nozzle allows for orientation of sprayed fluid to a desired location depending on how the spray nozzle is bent (Col. 2 Lines 15-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Pohorecki to use the spray nozzle of Danielson as the nozzle outlet member, as doing so would allow a user to orient the spray nozzle such that fluid is sprayed in a particular direction towards a specific target area of a surface, including a direction perpendicular to an axis extending through said first portion and said second portion of said handle.    

    PNG
    media_image1.png
    872
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1102
    891
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    637
    756
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    945
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    260
    476
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    551
    685
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    438
    698
    media_image7.png
    Greyscale

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.
Applicant states that Claim 1 is allowable because Pohorecki specifically teaches a circular base, or more specifically a round rubber foot attached to the end of a round pipe.   Applicant further submits that this does not disclose, teach, suggest, or contemplate the base structure as claimed and the Pohorecki structure is incapable of standing alone when a spray handle is attached.  This argument is not found persuasive because, while the base of Pohorecki is round, it has a first end and a second end as shown in Annotated Fig. 1, and appears longer than it is tall in Fig. 1, therefore the base is elongated between the first end of the base and the second end of the base.  Furthermore, nothing in the figures or disclose of Pohorecki indicates that the Pohorecki structure is incapable of standing alone in certain circumstances when the spray handle is attached to the upright, such as when the grip of the handle is touching a ground surface or when the spray nozzle rests against a hill.  Nonetheless, the Pohorecki structure being capable of standing alone is not a claimed limitation, however an added claimed limitation is “whereby said spray nozzle is configured to rest on the support surface”.  Examiner further notes that the added limitation of a coupler being coupled to said distal end of said upright such that said coupler is laterally offset from a central longitudinal axis of said upright wherein coupling of said handle to said coupler is configured to urge said upright to tilt in a direction of said coupler whereby said spray nozzle is configured to rest on the support surface is met by Pohorecki, since the coupler and handle are configured such that if the handle is coupled to the coupler when the handle is facing a direction opposite of what is shown in Annotated Fig. 1, a force can be applied on the upright via a person holding the handle and/or by another person moving the coupler while holding the upright in a lowered position such that it moves in the same direction that the coupler is laterally offset to as the upright moves at some angle or completely falls over, and the spray nozzle is configured relative to the coupler such that it can rest on the support surface if the support surface is a hill, or rest on a flat .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752